Exhibit 10.4

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement is made as of the 20th day of
August, 2008 by and between KOHL’S DEPARTMENT STORES, INC., a Delaware
corporation (“Corporation”), and KEVIN MANSELL (“Executive”).

WHEREAS, Corporation and Executive are parties to an Employment Agreement dated
February 1, 1999, as amended pursuant to that Amendment to Employment Agreement
dated as of January 31, 2004 (collectively, the “Agreement”);

WHEREAS, Corporation and Executive wish to amend the Agreement as set forth
below.

NOW, THEREFORE, in consideration of good and valuable consideration, Corporation
and Executive hereby agree as follows:

1. Article I of the Agreement is amended to read, in its entirety, as follows:

ARTICLE I

Employment Duties

During the term of Executive’s employment hereunder, the Corporation shall
employ Executive and Executive shall serve as President and Chief Executive
Officer of the Corporation. Subject to the authority and direction of the
Chairman and the Board of Directors of the Corporation, Executive shall have
supervision and control over, and responsibility for, the general management and
day-to-day operation of the Corporation. Executive shall also have such other
powers and duties as may from time to time be prescribed by the Board of
Directors of the Corporation; provided, however, that such duties are reasonably
consistent with the duties normally performed by a President and Chief Executive
Officer. Executive’s principal place of employment shall be at the Corporation’s
headquarters in Menomonee Falls, Wisconsin; provided, however, that Executive
acknowledges and agrees that he may from time to time be required to travel
outside Milwaukee, Wisconsin on behalf of the Corporation. Executive shall
devote his entire working time and efforts to the business affairs of the
Corporation and its affiliates and shall faithfully and to the best of his
ability perform his duties hereunder, provided that Executive may take
reasonable amounts of time to serve on corporate, civil or charitable boards or
committees and such other boards or committees as shall be approved by the
Corporation’s Board of Directors if such activities do not interfere with the
performance of Executive’s duties hereunder. Executive hereby agrees to serve as
an officer of the Corporation and of affiliates of the Corporation as part of
his contemplated duties hereunder without additional compensation therefor.



--------------------------------------------------------------------------------

2. Section 3.1 of the Agreement is amended to read, in its entirety, as follows:

3.1. Salary. The Corporation shall pay to the Executive an annual base salary in
the amount of One Million One Hundred Fifty Thousand Dollars ($1,150,000.00)
during the Employment Term (“Annual Base Salary”). The Executive’s Annual Base
Salary shall be payable in equal installments not less frequently than monthly.
Executive’s Annual Base Salary shall be reviewed by the Board of Directors of
the Corporation at least annually and may be increased by such amount as the
Board of Directors, in its sole discretion, may determine, taking into
consideration the profitability of the Corporation relative to its business plan
and such other factors as the Board of Directors may deem relevant for that
purpose. Annual Base Salary shall not be reduced after any such increase and the
term Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.

3. Section 9.3 of the Agreement is amended to read, in its entirety, as follows:

9.3. Notice. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given and received in all
respects when personally delivered or when deposited in the United States mail,
certified or registered mail, postage prepaid, return receipt requested,
addressed as follows:

 

IF TO THE    Kohl’s Department Stores, Inc. CORPORATION:   

N56 W17000 Ridgewood Drive

Menomonee Falls, WI 53051

   Attention: Chairman With a Copy to:    Kohl’s Department Stores, Inc.   

N56 W17000 Ridgewood Drive

Menomonee Falls, WI 53051

   Attention: General Counsel

IF TO THE

EXECUTIVE:

   Kevin Mansell   

5370 North Lake Drive

Whitefish Bay, WI 53217

4. The terms of this Second Amendment shall become effective on August 20, 2008.
Except as otherwise set forth in this Second Amendment, the Agreement shall
remain in full force and effect.

[SIGNATURES ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
this 20th of August, 2008.

 

EXECUTIVE:     KOHL’S DEPARTMENT STORES, INC.

/s/ Kevin Mansell

    By:  

/s/ R. Lawrence Montgomery

Kevin Mansell       R. Lawrence Montgomery       Chairman

 

3